     Case 8:20-cv-01588-FLA-DFM Document 14 Filed 01/22/21 Page 1 of 2 Page ID #:52



 1
      FARAH LAW, P.C.
 2    Neda Farah (State Bar No. 269819)
      8383 Wilshire Boulevard
 3
      Suite 510
 4    Beverly Hills, California 90211
 5
      Telephone: 310-666-3786
      Facsimile: 775-261-1726
 6
      E-Mail: neda@nedafarahlaw.com
 7    Attorney for the Plaintiff
 8

 9                        UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA

11

12    LIRIO GUTIERREZ,                          CASE NO. 8:20-cv-01588-FLA-DFM
13
                                Plaintiff,      JOINT STIPULATION OF
14
                                                DISMISSAL WITH PREJUDICE
15          v.
16

17    APELLES, LLC,
18
                                Defendant.
19

20
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, LIRIO GUTIERREZ,
21

22    and Defendant, APELLES, LLC, hereby stipulate to the dismissal of the above-
23
      styled case and any claims that were raised or that could have been raised in this
24

25    action be dismissed with prejudice, and with each side to bear its own costs and
26
      attorneys’ fees.
27

28

                                                1
     Case 8:20-cv-01588-FLA-DFM Document 14 Filed 01/22/21 Page 2 of 2 Page ID #:53



 1
      Respectfully submitted,
 2

 3
      /s/ Neda Farah                           /s/David J. Kaminski
 4    _______________
 5
      Neda Farah                               David J. Kaminski
      Farah Law, P.C.                          Carlson & Messer LLP
 6
      8383 Wilshire Boulevard, Suite 510       5901 W. Century Blvd., Suite 1200
 7    Beverly Hills, California 90211          Los Angeles, CA 90045
      Telephone: 310-666-3786                  Telephone: 310-242-2200
 8
      Facsimile: 775-261-1726                  Facsimile: 310-242-2222
 9    E-Mail: neda@nedafarahlaw.com            E-mail: kaminskid@cmtlaw.com
10
      Attorney for the Plaintiff               Attorney for the Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
